REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: An envelope comprising medical patches is known in the art (Netherly et al., U.S. Pat. No. 5,827,184, see self- packaged electrodes 10 in Fig. 3; Riley et al., U.S. PGPub. No. 2016/0279405, Figs. 14-16; Nova et al., U.S. PGPub. No. 2003/0171798, medical electrode arrangement in Fig. 1 & 7; Jonsen et al., U.S. Pat. No. 7,822,488, Figs. 1-4; Lang et al., U.S. Pat. No. 10,226,615, Figs. 4-5; Picardo et al., U.S. Pat. No. 6,935,889, see Fig. 4; Assie et al., U.S. PGPub. No. 2006/0155251 Fig. 1-4; Smith et al., U.S. Pat. No. 5,254,109, see Fig. 1-2). 
During the search of the prior art, Anderson (U.S. Pat. No. 2008/0210592) was found to be closest to the claimed invention. However, in view of the amendment as set forth in the March 8, 2022 communication, Anderson and the prior art fail to disclose, teach or suggest the claimed envelope of independent claim 1. Specifically, Anderson, whether with another piece of prior art, fail to disclose, teach or suggest, in part, “a layer of adhesive applied to a part of the surface of the interior side of the two parts or two sheets surrounding each one of the medical patches; the envelope characterized in that: A) each medical patch is attached to its respective part or sheet such that each one of the medical patches and the areas covered by the layer of adhesive surrounding each one of the medical patches on the two parts or two sheets do not overlap each other when the two parts or two sheets are assembled to form the envelope; and when the envelope is opened by pulling apart the sealed edges of the envelope, thereby separating the two parts or two sheets, the layer of adhesive surrounding each one of the medical patches is configured to hold the two parts or two sheets and the attached medical patches to a body of a patient when the interior sides of the two parts or two sheets are pressed onto the body.”
Anderson discloses the edges of two sheets are sealed to each other with an adhesive to form an airtight envelope (col. 2, ln. 43-59: the adhesive 24 is a biocompatible heat sensitive glue and as shown in the closed configuration, surrounds the perimeters of the conductive layer 12 and gel 14 and the adhesive hermetically seal the edges forming a gas-impermeable pocket). Anderson further discloses a layer of adhesive (conductive gel 14 in Figs. 1-4 is adhesive in nature) configured to attach the medical patches (conductive layer 12) to a body of a patient but fails to disclose that the layer of adhesive is applied to a part of the surface of the interior side of the two parts or two sheets. As shown throughout the figures, Anderson discloses that the layer of adhesive (conductive gel 14) is directly applied to the bottom or interior surface of the conductive layer (12 in Figs. 1-4). There would be no motivation to modify the position of the conductive gel (14) so that is it applied to the surface of the interior side of the sheets (backing sheet 10 in Figs. 1-4) and to arrive at the functional limitations as set forth in independent claim 1. It is further noted by the Examiner that Anderson’s medical patches (conductive layer 12) and the layer of adhesive (conductive gel 14) of each of the sheets (backing sheet 10) overlap each other in the vertical direction while it does not overlap each other in the horizontal direction when assembled to form the envelop. 
Accordingly, claims 1-11 and 14-18 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/27/2022